UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLEN PLANGE MATTEER, a/k/a Geez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00155-JFA-10)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen Plange Matteer, Appellant Pro Se.     Jimmie Ewing, Stacey
Denise Haynes, Jane Barrett Taylor, William Kenneth Witherspoon,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Glen Plange Matteer appeals the district court’s order

denying   his   motion    to    reduce   sentence   pursuant   to   18   U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           United States v. Matteer, No. 3:07-cr-

00155-JFA-10    (D.S.C.     Feb.   8,    2012).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                         2